COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re The State of Texas Ex Rel. Kim Ogg

Appellate case number:     01-22-00364-CR

Trial court case number: 1758852

Trial court:               339th District Court of Harris County

       Relator The State of Texas ex rel. Kim Ogg has filed a petition for writ of mandamus,
challenging the trial court’s orders granting return of seized property signed on February 21, 2022
and March 1, 2022. Relator has also filed a motion for emergency relief.
        On March 2, 2022, this Court granted a motion for emergency relief filed by the State in
appeal number 01-22-00157-CR, in which the State appeals the same orders challenged in this
mandamus. The Court issued an order staying the trial court’s orders and all trial court
proceedings. Although the trial court’s orders and trial court proceedings are stayed by the order
issued in appellate case number 01-22-00157-CR, relator asks that we also issue a stay of
proceedings in this original proceeding to ensure that a stay remains in effect if we decide to rule
against the State in the appeal.
       The Court grants the motion for emergency relief. The trial court’s orders of February 21,
2022 and March 1, 2022, and all trial court proceedings, are stayed until this petition for writ of
mandamus is disposed or until further order of this Court.
        The Court requests a response from real party in interest, Robert Gault, to relator’s petition
for writ of mandamus to be filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: ___May 19, 2022_____